Case 1:19-cv-00756-WS-C Document 6 Filed 10/18/19 Page 1 of 12                     PageID #: 427



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 THE DCH HEALTH CARE AUTHORITY, et al.,

                       Plaintiffs,

         v.                                              Case No. 1:19-cv-00756-WS-C

 PURDUE PHARMA L.P., et al.,

                     Defendants.


                    PLAINTIFFS’ EMERGENCY MOTION TO REMAND

        1.      Plaintiffs in the above-captioned removed civil action hereby move, pursuant to 28

U.S.C. § 1447(c), for this action to be remanded to the Circuit Court of Conecuh County, Alabama.

As grounds for this Motion, Plaintiffs represent that there is no federal-question jurisdiction

because their Complaint relies solely upon state law, and there is no jurisdiction under the Class

Action Fairness Act (“CAFA”) because this case is not a class action or a mass action.

        2.      This Motion is made on an emergency basis because the Removing Defendants

know full well this Court has no subject-matter jurisdiction, but they have an improper ulterior

motive. Numerous opioid cases such as this one have been removed on identical federal-question

grounds, which were rejected by federal district courts across the country, and the cases remanded.

Moreover, the assertion that there is jurisdiction under CAFA is frivolous, because CAFA only

confers jurisdiction over class actions and mass actions, and this case is unmistakably not within

the statutory definition of either.

        3.      The Removing Defendants’ improper ulterior motive is to consign this case to the

morass that is otherwise known as MDL No. 2804, the opioid multidistrict litigation in the

Northern District of Ohio, where an ocean of cases (over 2,000) clogs the docket and the court has

                                                1
Case 1:19-cv-00756-WS-C Document 6 Filed 10/18/19 Page 2 of 12                         PageID #: 428



suspended consideration of motions to remand. The Removing Defendants’ plan is for this Court

to transfer this case to MDL No. 2804 with Plaintiffs’ Motion to Remand pending. In this way,

the Removing Defendants seek to indefinitely delay any progress in this case, including its return

to state court.

        4.        Plaintiffs submit that unless and until this Court determines that it has subject-

matter jurisdiction, it has no power to send this case to MDL No. 2804. Many district courts have

held that if a federal court has no subject matter jurisdiction over a case, it cannot transfer the case

to an MDL. Craft v. United Ins. Co. of Am., 2002 WL 32509283, at *1 (S.D.Miss. January 17,

2002)(collecting cases). This is because subject matter jurisdiction is the power to act. “When the

court lacks subject matter jurisdiction it cannot proceed at all, but can only note the jurisdictional

defect and dismiss the suit.” Cazella v. Winter, 2007 WL 1101233, at *2 (M.D.Fla. April 12,

2007)(quotation marks omitted). And in any event, the equities favor ruling on Plaintiff’s Motion

to Remand before an MDL transfer.

        5.        Although not directly relevant to the emergency nature of this Motion, the removal

was procedurally improper because not all Defendants properly joined and served have consented

to the removal. Plaintiffs address this issue in their supporting brief.

        6.        Concurrently with this Motion, Plaintiffs have submitted a supporting brief

addressing the issues presented.

        7.        For the above reasons, the Court should summarily remand this case, or set an

expedited briefing schedule.




                                                   2
Case 1:19-cv-00756-WS-C Document 6 Filed 10/18/19 Page 3 of 12           PageID #: 429



DATED: October 18, 2019                  Respectfully Submitted,

                                         /s/ Robert C. King
                                         ROBERT C. KING
                                         KINGR5992
                                         Attorney for All Plaintiffs
                                         THE KING LAW FIRM, P.C.
                                         36 W. Claiborne St.
                                         Monroeville, AL 36460
                                         Telephone: (251) 575-3434
                                         Facsimile: (251) 575-3003
                                         Email: rcking@frontiernet.net

                                         /s/ Lloyd Copeland________________
                                         LLOYD COPELAND
                                         COPW3831
                                         Attorney for All Plaintiffs
                                         Taylor Martino, P.C.
                                         P.O. Box 894
                                         Mobile, AL 36601
                                         Telephone: (251) 433-3131
                                         Facsimile: (251) 405-5080
                                         E-Mail: lloyd@taylormartino.com


Steven A. Martino
Attorney for All Plaintiffs
TAYLOR MARTINO, P.C.
P.O. Box 894
Mobile, AL 36601
Telephone: (251) 433-3131
Facsimile: (251) 405-5080
E-Mail: stevemartino@taylormartino.com


Johnson Russell Gibson, III
Attorney for Plaintiff The DCH
Health Care Authority
JOHNSON RUSSELL GIBSON, III GIB005
Phelps, Jenkins, Gibson & Fowler, LLP
P.O. Box 020848
Tuscaloosa, AL 35402-0848
Email: RGibson@pjgf.com




                                           3
Case 1:19-cv-00756-WS-C Document 6 Filed 10/18/19 Page 4 of 12                            PageID #: 430



John W. (“Don”) Barrett
Sterling Starns
David McMullan, Jr.
Richard Barrett
BARRETT LAW GROUP, P.A.
P.O. Box 927
404 Court Square North
Lexington, MS 39095
Telephone: (662) 834-2488
Facsimile: (662) 834-2628
dbarrett@barrettlawgroup.com
sstarns@barrettlawgroup.com
dmcmullan@barrettlawgroup.com
rrb@rrblawfirm.net

Jonathan W. Cuneo
Monica Miller
Mark H. Dubester
David L. Black
Jennifer E. Kelly
Evelyn Li
CUNEO GILBERT & LADUCA, LLP
4725 Wisconsin Avenue, NW, Suite 200
Washington, DC 20016
Telephone: (202)789-3960
jonc@cuneolaw.com
monica@cuneolaw.com
mark@cuneolaw.com
dblack@cuneolaw.com
jkelly@cuneolaw.com
evelyn@cuneolaw.com

                                     CERTIFICATE OF SERVICE
         I, Robert C. King, do hereby certify that I have on this the 6th day of March, 2017, electronically
filed the foregoing with the Clerk of the Court using the CM/ECF CM/ECF system. Notice of this filing
will be sent by operation of the Court’s system to all parties indicated on the electronic filing
receipt. All other parties will be served by regular U.S. mail. Parties may access this filing through
the Court’s electronic filing system.
                                                Thomas E. Walker (ASB-4697-E57T)
                                                H. Eli Lightner II (ASB-0138-N71L)
                                                WHITE ARNOLD & DOWD P.C.
                                                2025 Third Avenue North, Suite 500
                                                Birmingham, Alabama 35203
                                                Telephone: (205) 323-1888
                                                Facsimile: (205) 323-8907
                                                twalker@whitearnolddowd.com
                                                elightner@whitearnolddowd.com
                                                     4
Case 1:19-cv-00756-WS-C Document 6 Filed 10/18/19 Page 5 of 12        PageID #: 431




                                   Paul J. Cosgrove
                                   ULMER & BERNE LLP
                                   600 Vine Street, Suite 2800
                                   Cincinnati, Ohio 45202
                                   Telephone: (513) 698-5000
                                   Facsimile: (513) 698-5001
                                   pcosgrove@ulmer.com

                                   Sarah Miller Benoit, Esq.
                                   Joshua A. Klarfeld, Esq.
                                   ULMER & BERNE LLP
                                   600 Vine Street, Suite 2800
                                   Cincinnati, Ohio 45202
                                   614-229-0016
                                   sbenoit@ulmer.com
                                   jklarfeld@ulmer.com

                                   Attorneys for Defendants Amneal Pharmaceuticals,
                                   Inc. and Amneal Pharmaceuticals LLC

                                   Sean O. Morris
                                   ARNOLD & PORTER KAYE
                                   SCHOLER LLP
                                   777 S. Figueroa St., Suite 4400
                                   Los Angeles, CA 90017
                                   Telephone: (213) 243-4000
                                   sean.morris@arnoldporter.com

                                   Attorney for Defendants Endo Health Solutions Inc.,
                                   Endo Pharmaceuticals Inc., Par Pharmaceutical,
                                   Inc., and Par Pharmaceuticals Companies, Inc.

                                   Zachary A. Ciullo
                                   Timothy Knapp
                                   Michael Finnegan LeFevour
                                   KIRKLAND & ELLIS LLP
                                   300 North LaSalle
                                   Chicago, IL 60654
                                   Telephone: (312) 862-2000
                                   Zac.ciullo@kirkland.com
                                   tknapp@kirkland.com
                                   Michael.lefevour@kirkland.com

                                   Jennifer G. Levy
                                   KIRKLAND & ELLIS LLP

                                      5
Case 1:19-cv-00756-WS-C Document 6 Filed 10/18/19 Page 6 of 12         PageID #: 432



                                   1301 Pennsylvania Avenue, NW
                                   Washington, DC 20004
                                   Telephone: (202) 389-5000
                                   jennifer.levy@kirkland.com

                                   Attorneys for Defendants Allergan Finance, LLC,
                                   Allergan Sales, LLC, and Allergan USA, Inc.

                                   Daniel G. Jarcho
                                   ALSTON & BIRD LLP
                                   950 F Street NW
                                   Washington, DC 20004
                                   Telephone: (202) 239-3254
                                   Facsimile: (202) 239-3333
                                   daniel.jarcho@alston.com

                                   Cari K. Dawson
                                   Jenny A. Hergenrother
                                   ALSTON & BIRD LLP
                                   1201 West Peachtree Street NW
                                   Atlanta, GA 30309
                                   Telephone: (404) 881-7000
                                   Facsimile: (404) 881-7777
                                   cari.dawson@alston.com
                                   jenny.hergenrother@alston.com

                                   Attorneys for Defendant Noramco, Inc.

                                   Scott D. Powers
                                   David Arlington
                                   BAKER BOTTS LLP
                                   98 San Jacinto Boulevard, Suite 1500
                                   Austin, TX 78701
                                   Telephone: (512) 322-2500
                                   scott.powers@bakerbotts.com
                                   david.arlington@bakerbotts.com

                                   Kevin M. Sadler
                                   BAKER BOTTS LLP
                                   1001 Page Mill Rd., Bldg. One, Suite 200
                                   Palo Alto, CA 94304
                                   Telephone: (650) 739-7500
                                   kevin.sadler@bakerbotts.com

                                   Attorneys for Defendant Assertio Therapeutics, Inc.



                                      6
Case 1:19-cv-00756-WS-C Document 6 Filed 10/18/19 Page 7 of 12         PageID #: 433



                                   Wendy West Feinstein
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   One Oxford Centre, 32 Floor
                                   Pittsburgh, PA 15219-6401
                                   Telephone: (412) 560-3300
                                   wendy.feinstein@morganlewis.com

                                   Attorneys for Defendants Teva Pharmaceuticals
                                   USA, Inc., Watson Laboratories, Inc., Actavis LLC,
                                   Actavis Pharma, Inc., and Cephalon, Inc.

                                   John A. McCauley
                                   VENABLE LLP
                                   750 E. Pratt St., Ste. 900
                                   Baltimore, MD 21202
                                   Telephone: (410) 244-7655
                                   Facsimile: (410) 244-7742
                                   JMcCauley@Venable.com

                                   Attorneys for Defendants Abbott Laboratories and
                                   Abbott Laboratories Inc.

                                   Traci J. Irvin
                                   ROPES & GRAY LLP
                                   Three Embarcadero Center
                                   San Francisco, CA 94111-4006
                                   traci.irvin@ropesgray.com

                                   Attorneys for Defendants Mallinckrodt LLC and
                                   SpecGx LLC

                                   Charles C. Lifland
                                   O’MELVENY & MYERS LLP
                                   400 S. Hope Street
                                   Los Angeles, CA 90071
                                   Telephone: (213) 430-6000
                                   clifland@omm.com

                                   Christopher S. Berdy, Esq.
                                   BUTLER SNOW
                                   1819 5th Avenue North, Suite 1000
                                   Birmingham, Alabama 35203
                                   205-297-2200
                                   Fax: 205-297-2201
                                   Chris.berdy@butlersnow.com



                                      7
Case 1:19-cv-00756-WS-C Document 6 Filed 10/18/19 Page 8 of 12        PageID #: 434



                                   Attorney for Defendants Johnson & Johnson;
                                   Janssen Pharmaceuticals, Inc.; Ortho-McNeil-
                                   Janssen Pharmaceuticals, Inc. n/k/a Janssen
                                   Pharmaceuticals, Inc.; and Janssen Pharmaceutica,
                                   Inc. n/k/a Janssen Pharmaceuticals, Inc.

                                   Sela S. Blanton
                                   Elizabeth L. Nicholson
                                   BAINBRIDGE, MIMS, ROGERS & SMITH, LLP
                                   The Luckie Building, Suite 415
                                   600 Luckie Drive (35223)
                                   P. O. Box 530886
                                   Birmingham, AL 35253
                                   Telephone: (205) 879-1100
                                   Facsimile: (205) 879-4300
                                   sblanton@bainbridgemims.com
                                   bnicholson@bainbridgemims.com

                                   Attorneys for Defendants The Kroger Co. and
                                   Kroger Limited Partnership II

                                   John A. Henig, Jr. (HEN019)
                                   COPELAND, FRANCO, SCREWS & GILL, P.A.
                                   444 South Perry Street (36104)
                                   P. O. Box 347
                                   Montgomery, AL 36101-0347
                                   Telephone: (334) 834-1180
                                   Facsimile: (334) 834-3172
                                   henig@copelandfranco.com

                                   Attorney for Defendant Henry Schein, Inc.

                                   Enu Mainigi
                                   Steven M. Pyser
                                   Ashley W. Hardin
                                   WILLIAMS & CONNOLLY LLP
                                   725 Twelfth Street NW
                                   Washington, DC 20005
                                   Telephone: (202) 434-5000
                                   Facsimile: (202) 434-5029
                                   emainigi@wc.com
                                   spyser@wc.com
                                   ahardin@wc.com

                                   Attorneys for Defendant Cardinal Health, Inc.



                                      8
Case 1:19-cv-00756-WS-C Document 6 Filed 10/18/19 Page 9 of 12          PageID #: 435




                                   George R. Irvine, III (IRV001)
                                   STONE CROSBY, P.C.
                                   8820 U.S. Highway 90
                                   Daphne, AL 36526
                                   Telephone: (251) 626-6696
                                   Facsimile: (251) 626-2617
                                   girvin@stonecrosby.com

                                   Attorneys for Defendants Rite Aid of Alabama, Inc.
                                   and Rite Aid of Maryland, Inc.

                                   James W. Matthews
                                   Katy E. Koski
                                   Ana M. Francisco
                                   FOLEY & LARDNER LLP
                                   111 Huntington Avenue
                                   Boston, MA 02199
                                   Telephone: (617) 342-4000
                                   Facsimile: (617) 342-4001
                                   jmatthews@foley.com
                                   kkoski@foley.com
                                   afrancisco@foley.com

                                   Attorneys for Defendant Anda, Inc.

                                   Christopher Lovrien
                                   Sarah G. Conway
                                   JONES DAY
                                   55 S. Flower St., 50th Floor
                                   Los Angeles, CA 90071
                                   Telephone: (213) 243-2629
                                   cjlovrien@jonesday.com
                                   sgconway@jonesday.com

                                   Attorneys for Defendants Walmart Inc. and
                                   Wal-Mart Stores East, LP

                                   H. Lanier Brown, II (ASB-1705-W51H)
                                   J. Patrick Strubel (ASB-0401-J38S)
                                   David L. Brown, Jr. (ASB-1312-I69D)
                                   WATKINS & EAGER PLLC
                                   1901 1st Avenue North, Suite 300
                                   Birmingham, AL 35203
                                   Telephone: (205) 598-2110

                                      9
Case 1:19-cv-00756-WS-C Document 6 Filed 10/18/19 Page 10 of 12        PageID #: 436



                                   lbrown@watkinseager.com
                                   pstrubel@watskinseager.com
                                   dbrown@watkinseager.com

                                   Attorneys for Defendants AmerisourceBergen
                                   Drug Corporation and H. D. Smith, LLC

                                   Anne Stone Sumblin
                                   STONE SUMBLIN LAW LLC
                                   600 Highway 52
                                   P. O. Box 345
                                   Kinston, AL 36453
                                   Telephone: (334) 565-3380
                                   Facsimile: (334) 565-3076
                                   anne@stonesumblinlaw.com

                                   Lester C. Houtz*
                                   Alex J. Harris*
                                   BARTLIT BECK LLP
                                   1801 Wewatta Street, Suite 1200
                                   Denver, CO 80202
                                   Telephone: (303) 592-3100
                                   Facsimile: (303) 592-3140
                                   les.houtz@bartlitbeck.com
                                   alex.harris@bartlitbeck.com

                                   Attorneys for Defendants Walgreen Co.
                                   and Walgreen Eastern Co., Inc.

                                   Andrew P. Campbell
                                   Cason M. Kirby
                                   CAMPBELL PARTNERS, LLC
                                   505 20th Street North, Suite 1600
                                   Birmingham, AL 35203
                                   Telephone: (205) 224-0752
                                   Facsimile: (205) 383-2672
                                   andy@campbellpartnerslaw.com
                                   cason@campbellpartnerslaw.com

                                   Conor B. O’Croinin
                                   J. Michael Pardoe
                                   ZUCKERMAN SPAEDER LLP
                                   100 East Pratt Street, Suite 2440
                                   Baltimore, MD 21202-1031
                                   Telephone: (410) 949-1160
                                   Facsimile: (410) 659-0436

                                     10
Case 1:19-cv-00756-WS-C Document 6 Filed 10/18/19 Page 11 of 12        PageID #: 437



                                   cocroinin@zuckerman.com
                                   mpardoe@zuckerman.com

                                   Attorneys for Defendants CVS Health
                                   Corporation, CVS Pharmacy, Inc., and
                                   CVS Indiana, L.L.C.

                                   John M. Potter
                                   QUINN EMANUEL URQUHART &
                                    SULLIVAN, LLP
                                   50 California Street, 22nd Floor
                                   San Francisco, CA 94105
                                   Telephone: (415) 875-6600
                                   johnpotter@quinnemanuel.com

                                   Joseph Sarles
                                   Jordan Alexander
                                   QUINN EMANUEL URQUHART &
                                    SULLIVAN, LLP
                                   865 South Figueroa Street, 10th Floor
                                   Los Angeles, CA 90017
                                   Telephone: (213) 443-3000
                                   josephsarles@quinnemanuel.com
                                   jordanalexander@quinnemanuel.com

                                   Attorneys for Defendant Mark Timney

                                   Julie Porter
                                   SALVATORE PRESCOTT & PORTER, PLLC
                                   105 E. Main Street
                                   Northville, Michigan 48167
                                   248-679-8711
                                   porter@spplawyers.com

                                   Attorney for Russell Gasdia

                                   Blair G. Mattei, Esq.
                                   Michael Upchurch, Esq.
                                   FRAZER GREENE UPCHURCH & BAKER
                                   104 St. Francis Street, Suite 800
                                   P. O. Box 1686 (36633)
                                   Mobile, Alabama 36602
                                   251-431-6020
                                   251-431-6031 Direct
                                   BGM@frazergreene.com
                                   MEU@frazergreene.com

                                     11
Case 1:19-cv-00756-WS-C Document 6 Filed 10/18/19 Page 12 of 12        PageID #: 438



                                   Counsel for Purdue Pharma LP, Purdue Pharma,
                                   Inc. and The Purdue Frederick Company, Inc.

                                   Ricardo A. Woods, Esq.
                                   BURR & FORMAN
                                   11 N. Water Street, #22200
                                   Mobile, Alabama 36602
                                   251-344-5151
                                   Rwoods@burr.com
                                   Counsel for Mitchell “Chip” Fisher, Lyndsie Fowler,
                                   Chris Hargrave, Brandon Hassenfuss and Joe Read

                                   Vanessa Weatherspoon
                                   4621 Harvest Way
                                   Montgomery, AL 36106-3138



Dated: October 18, 2019            /s/ Robert C. King   _
                                   ROBERT C. KING




                                     12
